department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date chief_counsel number info release date uil conex-132501-04 cc ita b4 the honorable bob goodlatte member u s house of representatives franklin road s e suite roanoke va dear congressman goodlatte i am writing in response to your inquiry dated date on behalf of your constituent mr charles dennis mr dennis a tax preparer believes that his clients’ net gambling winnings of dollar_figure resulted in additional income_tax of dollar_figure mostly attributed to the alternative_minimum_tax amt mr dennis asked for a change to the law under sec_61 of the internal_revenue_code gross_income means all income from whatever source derived as mr dennis correctly pointed out a taxpayer must include gambling winnings in gross_income under sec_165 a taxpayer can deduct gambling_losses up to the amount of gambling winnings generally this is an itemized_deduction in determining the amount of the alternative_minimum_taxable_income amti of any taxpayer other than a corporation sec_56 disallows certain deductions however gambling_losses under sec_165 are not subject_to the amt disallowance rules therefore a taxpayer can deduct gambling_losses for purposes of determining amti i have enclosed form_6251 alternative_minimum_tax - individuals its instructions and an extract from publication your federal_income_tax the detailed information about the amt in these materials may help mr dennis determine whether he correctly computed his clients’ tax_liability i hope this information is helpful please call shareen s pflanz identification_number at if you have any questions sincerely robert a berkovsky branch chief branch income_tax accounting enclosures
